UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 6, 2007 Analysts International Corporation (Exact name of registrant as specified in its charter) Minnesota 0-4090 41-0905408 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 3601 West 76th Street, Minneapolis, Minnesota 55435-3000 (Address for principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(952) 835-5900 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 6, 2007, Analysts International Corporation, a Minnesota corporation (the “Company”), reported earnings for its third quarter ended on September 29, 2007.The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report and is incorporated by reference as if fully set forth herein. The information in this Form 8-K (including Exhibits 99.1 and 99.2) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 7.01 Regulation FD Disclosure. On November 6, 2007, the Company is holding a conference call in which management will deliver prepared remarks concerning the Company’s financial results for the third quarter ended on September 29, 2007.The full text of the prepared remarks to be delivered during the conference call is furnished as Exhibit 99.2 to this Current Report.Instructions for listening to the conference call or its replay are set forth in the Company’s press release issued on November 5, 2007 and furnished as Exhibit 99.1 to this Current Report and is incorporated by reference as if fully set forth herein. The information in this Form 8-K (including Exhibits 99.1 and 99.2) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Cautionary Statement for the Purpose of Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995 The Transcript of the prepared remarks for the Company’s November 6, 2007 earnings conference call contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. In some cases, forward-looking statements can be identified by words such as “believe,” “expect,” “anticipate,” “plan,” “potential,” “continue” or similar expressions. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements.
